UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

RONALD AND KATHLEEN LEO CIVIL ACTION
VERSUS
JELD-WEN, INC. NO.: 16-CV-00605-BAJ-EWD

RULING AND ORDER

Before the Court is Plaintiffs’ Renewed Motion for Judgment as a Matter
of Law and, Alternatively, Motion for New Trial. (Doc. 84). Also before the
Court is Plaintiffs’ Motion to Alter or Amend Judgment (Doc. 83). Finally, before
the Court is Defendant’s Renewed Motion for Judgment as a Matter of Law, or
in the Alternative, Motion for New Trial and/or Remittitur. (Doc. 81). Oral
argument is not required. For the reasons stated below, both parties’ Motions are
DENIED.
I. BACKGROUND

This case involves allegations of redhibitory defects and breach of an express
warranty covering certain windows purchased by Ronald and Kathleen Leo
(“Plaintiffs”) from the manufacturer, Jeld-Wen (“Defendant”). A jury trial was
conducted in this matter, after which the jury determined that the windows
purchased from Defendant contained a redhibitory defect, but that Plaintiffs time to

bring a claim in redhibition had tolled. (Doc. 75). The jury further found that
Defendant breached the terms of the warranty it issued to Plaintiffs, which caused
direct damages to Plaintiffs’ home in the amount of $335,000.00. (Id.).

Both Plaintiffs and Defendant move for judgements as a matter of law, or in
the alternative, new trials. Plaintiffs additionally move to have the judgement
altered or amended.

TE. STANDARD OF REVIEW

A. Motion for Judgment as a Matter of Law

Entry of judgment as a matter of law is appropriate if the defendant shows
that a reasonable jury would not have a legally sufficient evidentiary basis to find for
the plaintiffs on the issue. See Fep. R. Civ. P. 50(a). In deciding if the defendant has
made such a showing, the court draws reasonable inferences in the light most
favorable to the plaintiffs. See Alonso v. Westcost Corp., 920 F.3d 878, 882 (5th Cir.
2019). Because the court’s jurisdiction is based on diversity of citizenship, the court
looks to Louisiana law “for the kind ef evidence that must be produced to support a
verdict.” Goodner v. Hyundai Motor Co., 650 F.3d 1034, 1040 (5th Cir. 2011).

B. Motion for a New Trial

Federal Rule of Civil Procedure 59(a)(1)(A) provides that the court “may, on
motion, grant a new trial on all or some of the issues — and to any party —... after a
jury trial, for any reason for which a new trial has heretofore been granted in an
action at law in federal court.” Fed. R. Civ. P. 59(a)(1)(A). “The decision to grant or
deny a motion for new trial is within the sound discretion of the trial court...” Pryor

u. Trane Co., 1388 F.3d 1024, 1026 (5th Cir. 1998).
C, Motion to Alter or Amend a Judgment

Concerning a motion to alter or amend a judgment “such a motion is not the
proper vehicle for rehashing evidence, legal theories, or arguments that could have
been offered or raised before the entry of judgment.” Simon v. United States, 891 F.2d
1154, 1159 (5th Cir. 1990). Rather, Rule 59(e) “serve[s}| the narrow purpose of
allowing a party to correct manifest errors of law or fact or to present newly
discovered evidence.” Waltman v. Int'l Paper Co., 875 F.2d 468, 473 (6th Cir.1989)
(internal quotations omitted). Reconsideration of a judgment after its entry is an
extraordinary remedy that should be used sparingly. Clancy v. Employers Health Ins.
Co., 101 F.Supp.2d 463, 465 d6.D.La.2000).
Il. DISCUSSION

A, Plaintiffs’ Motion for Judgement as a Matter of Law

Plaintiffs argue that it was unreasonable for the jury to determine that
Plaintiffs’ claims based in redhibition were proscribed, given the evidence presented
at trial. Plaintiffs first claim that under Louisiana law, when redhibitory defects in
a product are suspected, a plaintiff has one year from the time he realizes that any
damage he is experiencing is the result of the redhibitory defect. Shopeze Food Stores,
Inc. v. Tanwar, 769 So.2d 646 (La.App. 4 Cir. 8/30/00). Plaintiffs cite to this Court’s
opinion denying partial summary judgment, wherein the Court opined that

The Court is persuaded that, although the Plaintiffs took extensive steps

to discover and remedy the source of the water intruding into their

home, they did not discover the potential defect in the window until
September 8, 2015.
(Doc. 50 at p. 14). Plaintiffs rely on LeGros v. Are Services, Inc., 721 So.2d 1016
(La.App. 3rd Cir. 10/28/1998) to argue that even if a plaintiff informs the seller of a
redhibitorily defective product that he suspects the product is redhibitorily defective,
the time in which to file a claim only begins to run once such suspicions are confirmed.

Defendant claims that Kathleen Leo wrote an email in March of 2013 wherein
she stated that she believed that the water leak issues came from a defect in the
window itself. (Doc. 86 at p. 2). Defendants argue that they presented extensive
evidence to the jury establishing multiple points at which Plaintiffs either knew or
should have known of the alleged redhibitory defects in the windows and filed suit.
(Id. at p. 4). Defendants cite Gadpaille v. Thomas 990 So.2d 126 (La.App. 2d Cir.
8/13/08) to argue that Plaintiffs did not need proof that the windows were redhibitory
defective, only that they had a reasonable basis to pursue a claim.

Despite the Court's statement in its Order denying partial summary
judgement, the Court’s role as fact finder ended when the trial began. The Court
found that for the purposes of summary judgement, Plaintiffs pleadings were
sufficient to establish an issue of a material fact as to when the redhibitory nature of
the damage was first noticed. However, the jury, having heard all of the available
evidence, determined that Plaintiffs filed their claim over one year after becoming
aware of the redhibitory defect in the windows. Plaintiffs have presented no evidence
or case law that would permit this Court to find that after the presentation of
evidence at trial “no reasonable jury” could have come to the conclusions reached by

this jury arrived. The Court finds no reason to upset the jury’s verdict on this issue.
B. Defendant’s Motion for Judgement as a Matter of Law

Defendant claims that under Louisiana law, all of Plaintiffs’ claims should
have been prescribed for the same reason Plaintiffs claims in redhibition were
prescribed. (Doc. 81-1 at p. 5). Defendant cites PPG Industries v. Industrial
Laminates Corp., 664 F.2d 1332 (5th Cir. 1982) to support its argument that claims
for breach of warranty against inherent defects in a product are redhibition actions,
and therefore the one-year statute of limitations for actions in redhibition applies.
Defendant also cites Marsellies Homeowners Condo Ass’n, Inc. v. Broadmoor, L.L.C.,
2012-1233 (la. App. 4 Cir, 2/27/13), 111 So. 3d 1099, 1106 wherein the Louisiana
Court of Appeal for the Fourth Circuit opined that “a breach of express warranty is
no longer viable as an independent theory of recovery against a manufacturer.” The
Marsetlies court found that breach of warranty claims for product defects should be
brought under the Louisiana Products Liability Act (“LPLA”).!

The LPLA defines “Express Warranty” as such:

“Express warranty” means a representation, statement of alleged fact or

promise about a product or its nature, material or workmanship that

represents, affirms or promises that the product or its nature, material

or workmanship possesses specified characteristics or qualities or will

meet a specified level of performance. “Express warranty” does not mean

a general opinion about or general praise of a product. A sample or model

of a product is an express warranty. La. Stat. Ann. § 9:2800.53.

Breach of an express warranty to inspect and repair defective products igs not

covered in the definition of “Express Warranty” under the LPLA. Therefore, the

ruling in Marsellies does not apply to breaches of an express warranty to inspect the

 

1 La, Stat. Ann. § 9:2800.51.
allegedly damaged windows and provide repairs as necessary. In this matter,
Plaintiff alleges that Defendants breached the terms of the warranty requiring
Defendant to inspect and fix the windows that were problematic, as well as a claim
in redhibition for latent defects in the windows. (Doc. 1-1 at § 5.). Such claims are
governed by the normal statute of limitations for personal actions for contractual
obligations, ten years. la. Civ. Code Ann. art. 3499. Plaintiff filed this suit well
within the statutory time frame of ten years. The Court finds that the jury’s decision
was reasonable and was supported by the facts and evidence presented at trial.

C. Plaintiff's Motion for a New Trial

Plaintiffs further argues that they deserve a new trial on the limited issue of
when they discovered the redhibitory defects in the windows. The issue of when
Plaintiffs discovered the redhibitory defects was a central evidentiary issue at trial.
Much testimony was elicited on this very issue. The jury, having heard such
testimony, determined that Plaintiffs’ claims were prescribed. The Court finds no
reason to upset the jury’s verdict on this issue.

D. Defendant’s Motion for a New Trial and/or Remittitur

Defendant claims that the majority of the damages awarded to Plaintiff were
barred by the terms of the warranty. The contract between Plaintiff and Defendant
contains the following language:

The Seller’s hability on any claim of any kind, including negligence, for

any loss or damage from the performance of breach thereof, or from the

design, manufacture, sale, delivery, resale, or repair or use of any

equipment covered by or furnished under this Purchaser Order shall in
no case exceed the price allowable to the equipment of (sic) part thereof
which gives rise to the claim .. . in no event shall the Seller be liable for
special or consequential damages. (Doc. 81-1 at p. 10).

Defendant asserts that the jury verdict of $335,000 for breach of warranty exceeds
the limitation of lability provisions set forth in its contract with Plaintiffs, and that
Plaintiffs are only entitled to the purchase price of the windows, plus interest. (Id. at
pp. 12-13).

The contractual provision at issue here sets forth that the seller is not lable
for “special or consequential” damages. This leaves direct damages, about which
there was ample evidence and testimony. Defendants have not provided compelling
evidence that the jury's award was based in anything other than the direct damages
claimed at trial.

E. Plaintiffs’ Motion to Alter or Amend Judgment

Piaintiffs claim that the judgement should be altered to specify which aspects
of the warranty were breached. The Court directed the parties to supply a joint
verdict form. (Doc. 62). Both parties reviewed the language of the jury verdict form
when if was prepared, and once again during a conference with the Court
immediately prior to closing arguments. At no point did Plaintiffs request that the
verdict form be amended to add clarity or specificity regarding the warranty breach.
This issue should have been addressed prior to jury deliberations. It was not, and
the Court will not now alter what the parties had ample opportunity to fix prior to

the submission of the form to the jury.
IV. CONCLUSION

Accordingly,

IT IS ORDERED that Plaintiffs’ Renewed Motion for Judgment as a
Matter of Law and, Alternatively, Motion for New Trial. (Doc. 84) is DENIED.

IT IS FURTHER ORDERED that Plaintiffs’ Motion to Alter or Amend
Judgment (Doc. 83) is DENIED.

IT IS FURTHER ORDERED that Defendant’s Renewed Motion for
Judgment as a Matter of Law, or in the Alternative, Motion for New Trial

and/or Remittitur. (Doc. 81) is DENIED.

Baton Rouge, Louisiana, this | ( —— day of August, 2019.

ae é&

JUDGE BRIAN A. JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
